GUIDRY, Judge,
concurring.
This cause of action arose prior to the adoption of La.C.C. art. 1998. Therefore, plaintiff is entitled to mental anguish damages only if he has established that the contract breached by defendant had “intellectual enjoyment” as its principal or exclusive purpose. La.C.C. art. 1934 (3); Mea-dor v. Toyota of Jefferson, Inc., 332 So.2d 433 (La.1976). In my opinion, the breach of a contract to provide a replacement engine for a fishing boat does not have intellectual enjoyment as its principal or exclusive purpose. See my dissent in McManus v. Galaxy Carpet Mills, Inc., 433 So.2d 854 (La.App. 3rd Cir.1983). For these reasons, I respectfully concur.